     1:21-cv-00105-MGL-SVH      Date Filed 01/28/21   Entry Number 6   Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Jerrald Anthony Folks,                    )     C/A No.: 1:21-105-MGL-SVH
                                           )
                   Plaintiff,              )
                                           )
        v.                                 )
                                           )          ORDER AND NOTICE
 Aiken Public Safety; Sgt. Ellison;        )
 EMS; Richmond County; Aiken               )
 County Medical Staff; Aiken               )
 County; Aiken County EMS;                 )
 Richard Roundtree; and Mike               )
 Hunt,                                     )
                                           )
                   Defendants.             )
                                           )

       Jerrald Anthony Folks (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983 against the Aiken

Public Safety, Sgt. Ellison, EMS, Richmond County, Aiken County Medical

Staff, Aiken County, Aiken County EMS, Richard Roundtree, and Mike Hunt

(collectively “Defendants”). Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.     Factual and Procedural Background

       Plaintiff claims Sgt. Ellison and Officer Hansen used excessive force

against him during his arrest. He alleges that EMS was called to the scene but
      1:21-cv-00105-MGL-SVH   Date Filed 01/28/21   Entry Number 6   Page 2 of 8




attended to the officers instead of Plaintiff, and he was instead driven to the

Aiken Hospital in the police car. Once he arrived at the Aiken Hospital, it was

determined that he needed to be taken to the trauma hospital in Augusta,

Georgia, and he was transported by EMS. Plaintiff suffered five broken ribs, a

punctured lung, a fractured neck, and head concussions.

        Plaintiff alleges he did not receive any “aftercare.” He states he was

illegally detained in the Richmond County Detention Center, in Richmond

County, Georgia, for 11 days after his 14-day hospitalization. [ECF No. 1-1 at

2]. He alleges he was extradited to Aiken, where he was denied a bond. Id. He

alleges there was no concern for his injuries and he caught COVID-19, causing

him to be hospitalized for eight days at Aiken Regional Medical Center. Id. at

3.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

                                        2
   1:21-cv-00105-MGL-SVH     Date Filed 01/28/21   Entry Number 6   Page 3 of 8




either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

                                       3
    1:21-cv-00105-MGL-SVH    Date Filed 01/28/21   Entry Number 6   Page 4 of 8




v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

       To state a plausible claim for relief under 42 U.S.C. § 1983,1 an

aggrieved party must sufficiently allege that he was injured by “the

deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of

state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014). Only “persons”

may act under color of state law; therefore, a defendant in a § 1983 action must

qualify as a “person.”

            1.    EMS, Aiken County EMS, Aiken County Medical Staff

      Plaintiff has not stated a valid § 1983 claim against EMS, Aiken County

EMS, and Aiken County Medical Staff (collectively “Medical Defendants”), as




1 Plaintiff’s complaint is before this court pursuant to 42 U.S.C. § 1983. Section
1983 is the procedural mechanism through which Congress provided a private
civil cause of action based on allegations of federal constitutional violations by
persons acting under color of state law. The purpose of § 1983 is to deter state
actors from using badge of their authority to deprive individuals of their
federally guaranteed rights and to provide relief to victims if such deterrence
fails.

                                       4
   1:21-cv-00105-MGL-SVH     Date Filed 01/28/21   Entry Number 6   Page 5 of 8




these defendants do not qualify as “persons.” A medical department, including

“EMS,” is a group of persons working in a department, building, or facility, and

therefore cannot qualify as a person. See Harden v. Green, 27 F. App’x 173,

178 (4th Cir. 2001) (finding that the medical department of a prison is not a

person pursuant to § 1983); Barnes v. Baskerville Corr. Cen. Med. Staff, No.

3:07CV195, 2008 WL 2564779 (E.D. Va. June 25, 2008) (holding that the use

of the term “staff” or the equivalent as a name for alleged defendants, without

the naming of specific staff members, is not adequate to state a claim against

a “person” as required in § 1983 actions). Because the Medical Defendants are

not individual “persons” pursuant to § 1983, Plaintiff has failed to state a claim

on which relief may be granted as to Medical Defendants.

            2.    Richard Roundtree and Mike Hunt

      Plaintiff has failed to state viable claims against Richmond County

Sheriff Richard Roundtree and Aiken County Sheriff Mike Hunt. The Eleventh

Amendment provides, “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State, or by Citizens or

Subjects of any Foreign State.” U.S. Const. Amend. XI. The United States

Supreme Court has long held the Eleventh Amendment also precludes suits

against a state by one of its own citizens. See Edelman v. Jordan, 415 U.S. 651,

662-63 (1974). This immunity extends not only to suits against a state per se,

                                       5
   1:21-cv-00105-MGL-SVH    Date Filed 01/28/21    Entry Number 6   Page 6 of 8




but also to suits against agents and instrumentalities of the state. Cash v.

Granville Cnty. Bd. of Ed., 242 F.3d 219, 222 (4th Cir. 2001).

      Because Roundtree and Hunt are employed by the Sheriffs of their

respective counties, they are considered arms of the state and not “persons”

within the meaning § 1983. See Gulledge v. Smart, 691 F. Supp. 947, 954–55

(D.S.C. 1988) (addressing whether sheriffs in South Carolina are state or

county officials); Cromer v. Brown, 88 F.3d 1315, 1332 (4th Cir. 1996) (holding

that the Greenville County Sheriff, in his official capacity, was immune from

suit for monetary damages under § 1983); Cone v. Nettles, 417 S.E.2d 523,

524–25 (S.C. 1992) (concluding that South Carolina sheriffs and their deputies

are state officials for purposes of § 1983); see also Manders v. Lee, 338 F.3d

1304, 1329 (11th Cir. 2003) (finding that a Georgia county sheriff was entitled

to Eleventh Amendment immunity.

            3.    Aiken Public Safety, Richmond County, and Aiken County

      Plaintiff has also failed to state a § 1983 claim against Aiken Public

Safety,   Richmond    County,    and       Aiken   County    (“County/Municipal

Defendants”). Municipalities and other local governmental units cannot be

sued on a respondeat superior theory for the unconstitutional acts of their

employees. Monell v. Dep't of Social Servs., 436 U.S. 658, 690–91 (1978).

However, local governing bodies, such as counties, municipal corporations, and

school boards, are “persons” that can be sued directly under § 1983 for

                                       6
    1:21-cv-00105-MGL-SVH    Date Filed 01/28/21    Entry Number 6   Page 7 of 8




monetary, declaratory, or injunctive relief when alleged unconstitutional

action executes governmental policy or custom. Id. To establish municipal

liability, a plaintiff must plausibly allege that the city's policies caused the

constitutional violation. McMillian v. Monroe Cty., 520 U.S. 781, 784 (1997). A

municipality is responsible only when execution of its policy or custom—made

by its lawmakers or individuals whose acts “may fairly be said to represent

official policy”—inflicts injury. Id. (quoting Monell, 436 U.S. at 694); Spell v.

McDaniel, 824 F.2d 1380, 1385 (4th Cir. 1987). When the alleged constitutional

deprivation is not an official act of a municipality, relief under § 1983 must be

sought against the officer in his individual capacity. Hughes v. Blankenship,

672   F.2d   403,   405–06   (4th   Cir.   1982).    Plaintiff’s   claims   against

Municipal/County Defendants are therefore subject to summary dismissal.

                    NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by February 18, 2021, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. 2 See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading




2 The undersigned notes that Plaintiff makes allegations against Officer
Hansen and Investigator Savannah Williams in his supporting documents
[ECF No. 1-1], but does not name these individuals as defendants.

                                       7
    1:21-cv-00105-MGL-SVH    Date Filed 01/28/21   Entry Number 6   Page 8 of 8




ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims specified above be dismissed without leave for

further amendment. 3

      IT IS SO ORDERED.


January 28, 2021                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




3 Based on the allegations in the complaint currently before the court, the
undersigned would authorize service against Sgt Ellison if Plaintiff brings this
case into proper form.

                                       8
